DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth (United States Patent 5699161) in view of Basel et al (United States Patent Application Publication 20050154548).
As to claim 9, Woodworth teaches a shape measuring device, comprising:
 	a first direction (Figure 1, direction of motion along belt 20, indicated by the arrow under element 47)
 	a first probe (Figure 1, element 30) and a second probe (Figure 1, element 32) arranged in a second direction orthogonal to the first direction (Figure 1, probes scan across the direction of belt motion);
 	a movement mechanism (Figure 1, element 20) configured to move [the calibration measurement object (anything on the belt)] relative to the first and second probes in the first direction and configured to move [a measurement object (also anything on the belt)] relative to the first and second probes in the first direction (the belt moves things pas the probes); and 
 	a controller (Figure 1, element 40) controlling the first probe, the second probe, and the movement mechanism (column 5: 9-13), the controller
 	acquiring first data of a change of a distance between the first probe and [the calibration measurement object] (Figure 15b the bottom rows of dots, also shown in Figures 14a-b) and acquiring second data of a change of a distance between the second probe and [the calibration measurement object] (Figure 15b the top row of dots) while moving the calibration measurement object relative to the first and second probes in the first direction by controlling the first probe, the second probe, and the movement mechanism in a state in which the calibration measurement object is between the first probe and the second probe (column 12: 36-40, also column 14: 14-19),
 	Woodworth does not explicitly teach the use of a calibration object, but does teach analytical measurements and a calibration table (column 8: 19-24) and It would have been obvious to one of ordinary skill in the art at the time of filing to use a calibration object, in order to improve machine performance.
 	Woodworth does not teach a calibration measurement object rotationally symmetric around an axis parallel to a first direction. However, it is known in the art as taught by Basel. Basel teaches a calibration measurement object rotationally symmetric around an axis parallel to a first direction (Figure 4, ball rod 18 comprises spheres). It would have been obvious to one of ordinary skill in the art at the time of filing to have a calibration measurement object rotationally symmetric around an axis parallel to a first direction, in order to insure a perpendicular reflection regardless of direction.
 	Woodworth does not teach estimating an error. However, it is known in the art as taught by Basel. Basel teaches estimating an error (paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of filing to estimate an error, in order to obtain more reliable measurements of an object’s dimensions.
 	Woodworth does not teach estimating an error of the movement included in the first data based on the first and second data. However, it is known in the art as taught by Basel. Basel teaches making multiple measurements at different positions and estimating an error (paragraphs 0011-0012) for the coordinates of a measurement (paragraph 0020), and when these teachings are applied to the invention of Woodworth (namely the data points in Figure 14a) it would provide an error in position along the “TACH” direction. It would have been obvious to one of ordinary skill in the art at the time of filing to be estimating an error of the movement included in the first data based on the first and second data, in order to obtain more reliable measurements of an object’s dimensions.
 	Woodworth teaches acquiring third data of a change of a distance between the first probe and the measurement object while moving the measurement object relative to the first probe in the first direction by controlling the first probe and the movement mechanism in a state in which the measurement object is between the first probe and the second probe (Figure 1 shows a series of objects on the belt), and correcting the third data by using the error (column 12: 58-59).
As to claim 1, the method would flow from the apparatus of claim 9.
As to claim 5, Woodworth in view of Basel teaches everything claimed, as applied above in claim 1, in addition Basel teaches the calibration measurement object is a body of rotation having the first direction as a longitudinal direction (Figure 4, ball rod 18). It would have been obvious to one of ordinary skill in the art at the time of filing to have the calibration measurement object is a body of rotation having the first direction as a longitudinal direction, in order to indicate a direction in the object.
As to claim 6, Woodworth in view of Basel teaches everything claimed, as applied above in claim 1, in addition Basel teaches doing math as part of error calculation (paragraph 0011). While Basel does not explicitly teach the claimed limitation, performing the claimed math would have taken only ordinary mathematical expedience. It would have been obvious to one of ordinary skill in the art at the time of filing to perform the claimed math, in order to improve the measurement accuracy. See MPEP 2145(X)B.
As to claim 8, the method would flow from the apparatus of claim 9.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodworth in view of Basel, and further in view of Esposito et al (United States Patent Application Publication 20130192071).
As to claim 2, Woodworth in view of Basel teaches everything claimed, as applied above in claim 1, in addition Basel teaches the reference body being rotationally symmetric around an axis parallel to a third direction, the third direction being orthogonal to the first and second directions (Figure 4, spheres 20, 21).
 	Woodworth in view of Basel does not teach before the estimating of the error: moving the first probe to a position in the first direction to minimize a distance between the first probe and a reference body, and moving the second probe to a position in the first direction to minimize a distance between the second probe and the reference body. However, it is known in the art as taught by Esposito. Esposito teaches sensor calibration by, before the estimating of the error: moving the first probe to a position in the first direction to minimize a distance between the first probe and a reference body, and moving the second probe to a position in the first direction to minimize a distance between the second probe and the reference body (paragraph 0072). It would have been obvious to one of ordinary skill in the art at the time of filing to have before the estimating of the error: moving the first probe to a position in the first direction to minimize a distance between the first probe and a reference body, and moving the second probe to a position in the first direction to minimize a distance between the second probe and the reference body, in order to improve machine performance.
 	While Esposito teaches calibration based on “specific ranges” and not explicitly the claimed method, running a sensor to the extremes of its range of motion is an obvious calibration technique and would require only ordinary engineering expedience to perform. See MPEP 2145(X)B.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woodworth in view of Basel, and further in view of Wisspeinter et al (United States Patent 5485082).
As to claim 7, Woodworth in view of Basel teaches everything claimed, as applied above in claim 1, with the exception of the correcting of the third data includes subtracting the error from the third data. However, it is known in the art as taught by Wisspeintner. Wisspeintner teaches the correcting of the third data includes subtracting the error from the third data (column 2: 61 – column 3: 9). It would have been obvious to one of ordinary skill in the art at the time of filing to have the correcting of the third data includes subtracting the error from the third data, in order to obtain more accurate measurements.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious a shape measurement method comprising, before the estimating of the error: acquiring first position correction data of a change of a  distance between the first probe and a reference body and acquiring second position correction data of a change of a distance between the second probe and the reference body while moving the reference body relative to the first and second probes in the first direction between the first probe and the second probe, the reference body being rotationally symmetric around an axis parallel to a third direction, the third direction being orthogonal to the first and second directions; estimating a relative misalignment amount between a position in the first direction of the first probe and a position in the first direction of the second probe based on the first position correction data and the second position correction data; and correcting the first data and the second data based on the misalignment amount, in combination with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877              


/Michael A Lyons/Primary Examiner, Art Unit 2877